In this proceeding to review the assessed valuation of petitioner’s real property, petitioner appeals from an order of the Supreme Court, Kings County, entered December 4, 1967, which dismissed the petition. Order reversed, on the law, and new trial granted, with costs to appellant to abide the event. The findings of fact below were not considered on this appeal. It is not clear from 'the record whether the learned court below based his determination upon the value of the property on the tax status date or added subsequent improvements to that value. Accordingly, we find it necessary to remand -the proceeding for further proof and clarification (Matter of Woolworth Co. v. Tax Comm, of City of N. Y., 20 N Y 2d 561). Beldoek, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.